Citation Nr: 1817727	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-34 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2014 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  The Veteran was afforded a VA audiological examination in February 2014, during which the examiner provided a negative nexus opinion. The examiner opined the bilateral hearing loss was not etiologically related to service because the Veteran's entrance and exit examinations showed normal hearing.  The examiner did not address the Veteran's lay contentions in his rationale; instead, the examiner relied solely on the absence of medical evidence in the entrance and separation examinations.

During the March 2017 Board hearing, the Veteran contended his hearing loss was caused by service while driving an armored personnel carrier.  A .50 caliber machinegun was mounted on the top of his vehicle, and one day during training, at least 100 rounds of ammunition were fired from the machinegun directly over his head.  The Veteran reported he was unable to hear for at least two weeks in his right ear after the incident.  Therefore, an additional opinion that considers and addresses the Veteran's competent statements regarding the onset of his hearing loss must be obtained on remand.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, and afford the Veteran the opportunity to submit or identify any additional relevant treatment records.  Obtain any identified records with the use of the Veteran's authorization as necessary.

If such records are unavailable, the file must be clearly documented to the effect that the Veteran was notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for VA audiological examination with a qualified medical professional regarding the nature and etiology of the Veteran's hearing loss.  All necessary audiological testing should be accomplished. Provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  The examiner's attention is directed to the March 2017 hearing testimony, and the Veteran's contentions therein.  Specifically, address the Veteran's contentions of 100 rounds of live fire from a .50 caliber machinegun directly over his head in an armored vehicle without hearing protection, and two weeks of an inability to hear out of his right ear after the aforementioned training incident.  All opinions must be supported by a thorough rationale and based upon the entirety of claims file, to include the Veteran's lay testimony.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal. If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and afford him an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




